Citation Nr: 0014569	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-15 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

The propriety of the initial 50 percent disability rating for 
the service-connected mental disorders, generalized anxiety 
disorder and post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the RO.  



REMAND

Records of VA outpatient mental health treatment from 
December 1995 to October 1997 indicated that the veteran was 
generally stable and took his psychiatric medications, with 
no indication of homicidal or suicidal ideation or difficulty 
sleeping.  These records also document improvement regarding 
depression, with several entries which described his mood as 
good or euthymic, as well as improvements regarding delusions 
related to his role in World War II.  These records also 
noted interaction with friends and family members, including 
trips to Florida to visit his son and to be near his daughter 
and a tearful trip to Long Beach with "many relatives."  

An August 1997 report of VA mental disorders examination 
included diagnoses of PTSD and anxiety disorder not otherwise 
specified, as well as a Global Assessment of Functioning 
(GAF) score of 45.  The report noted persistent anxiety, a 
notable right arm tremor, persistent nightmares, sporadic 
flashbacks, over reactivity to noise, and avoidance of 
beaches and cold weather, which remind him of in-service 
experiences.  The report also noted that the veteran reported 
deterioration regarding his personal care and activities of 
daily living since his wife's death.  The report indicated 
that the veteran's children assisted him with activities of 
daily living.  

A May 1998 report of VA mental disorders examination included 
diagnoses of PTSD and generalized anxiety disorder.  The 
report noted that, separately, the GAF related to PTSD was 45 
and that the GAF related to generalized anxiety disorder was 
45, but that the overall GAF was 40.  The report noted that 
the veteran was not homicidal, suicidal or delusional and 
that he did not have paranoid ideation or grandiosity.  The 
report noted that he showed some cognitive impairment, goal 
direct thought processes, difficulty with short-term memory, 
chronic anxiety and a right arm and hand tremor.  The report 
also noted that his mood was anxious and depressed, that his 
affect was constricted in range, that he felt "cut off" 
from others, and that he spontaneously reported 
hypervigilance, poor sleep and an exaggerated startle 
response.  Additionally, the report noted that, regarding the 
generalized anxiety disorder, the veteran experienced 
restlessness, fatigue, jumpiness, irritability, muscle 
tension and sleep disturbances which interfered with his 
functioning.  Regarding PTSD, the report noted that the 
veteran experienced intrusive thoughts, nightmares, avoidance 
of experiences which reminded him of his war episodes, 
emotional numbing, a sense of detachment from others, an 
enhanced startle response and poor sleep.  

An August 1998 VA outpatient treatment record indicated that, 
after the retirement of his treating psychiatrist, the 
veteran had refused reassignment to another psychiatrist.  
The report noted that the reporting VA physician reviewed 
with the veteran the importance of follow-up treatment and 
taking prescribed medications.  

A September 1998 VA outpatient treatment record indicated 
that, regarding the anxiety disorder, the veteran was not 
taking his medications and that his condition was 
deteriorating.  The record also indicated that the veteran 
expressed some paranoid ideation.  Additionally, the record 
indicated that the veteran did agree to treatment with a new 
psychiatrist and that an appointment was to be scheduled.  
The Board observes that more recent relevant VA records are 
not associated with the veteran's claims folder.  However, a 
listing of past VA clinic visits suggests that the veteran 
received relevant treatment ("psychiatry intake") in June 
1999.  VA medical records concerning treatment prior to a 
Board decision are constructively deemed to be before the 
Board.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Here, the VA reports of PTSD examination appear to contrast 
with the outpatient treatment records.  Also, the record 
indicates that the veteran received relevant VA treatment in 
June 1999 and that all relevant VA medical records might not 
have been associated with the claims folder.  Further, the 
record indicates that, since the most recent VA examination, 
the veteran's condition began to deteriorate in September 
1998 and that he was to be scheduled for treatment with a VA 
psychiatrist.  Therefore, the veteran's claim must be 
remanded for further development of the record.  The veteran 
should be afforded an additional VA examination.  

Furthermore, the requested VA examination should directly 
address the rating criteria necessary for complete evaluation 
of the veteran's claim for increase under the current version 
of 38 C.F.R. § 4.130, including Diagnostic Codes 9400 and 
9411, as well as the version in effect prior to November 7, 
1996, as provided by the RO.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The evidence must clearly correlate to the 
appropriate schedular criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
mental disorders.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
including records related to the June 
1999 VA "psychiatry intake" as well as 
any records of more recent VA follow-up 
treatment.  

2.  After all relevant medical records 
are associated with the claims folder, 
the RO should schedule the veteran for a 
comprehensive VA examination to determine 
the current severity of the service-
connected mental disorders.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study, and the examiner should 
report whether the claims folder was 
indeed available and reviewed.  It is 
requested that the examiner review the 
veteran's medical records, interview the 
veteran and record a history of his 
symptoms and characterize the severity of 
the symptoms specifically in light of the 
appropriate criteria for rating mental 
disorders.  The examiner should also be 
requested to comment on or reconcile any 
conflicting medical evidence of record 
and to assign a GAF score.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  Following completion of the action 
requested hereinabove and after 
undertaking any additional development 
deemed appropriate, the RO should conduct 
a review of the veteran's claim for 
increase.  Due consideration should be 
given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
supplemental statement of the case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


